Case 1:20-cv-02310-JRS-MPB Document 98 Filed 09/29/20 Page 1 of 8 PageID #: 1424




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION



 ERIN ALDRICH, LONDA BEVINS,
 JESSICA JOHNSON, AND BEATA
 CORCORAN, individually and on behalf of
 all others similarly situated,

                Plaintiffs,
                                                     Case No. 1:20-cv-02310-JRS-MPB
        vs.

 NATIONAL COLLEGIATE ATHLETIC
 ASSOCIATION, THE BOARD OF                           Judge:    Hon. James R. Sweeney II
 GOVERNORS OF THE NATIONAL
 COLLEGIATE ATHLETIC ASSOCIATION,
 and JOHN REMBAO,

                Defendants.

        DEFENDANTS’ STATEMENT OF POSITION ON TRANSFERRED CASE

        Pursuant to S.D. Ind. Local Rule 16-2, Defendants the National Collegiate Athletic

 Association (“the NCAA”) and its Board of Governors (“the Board”) file this Statement of

 Position on Aldrich et al. v. NCAA et al., which was transferred to the Southern District of

 Indiana from the Northern District of California on September 8, 2020. In the Northern District

 of California, Defendants moved to dismiss and/or to strike on multiple bases, including that

 (1) California lacked personal jurisdiction over the NCAA and the Board, and (2) the First

 Amended Complaint (“FAC”) was legally defective because Plaintiffs lacked standing to seek

 injunctive relief, sued an entity that has no capacity to be sued (the Board), brought claims that

 are time-barred, and failed to state a claim. The Northern District of California agreed that

 California lacked personal jurisdiction, ordering the case transferred to the Southern District of

 Indiana. The Northern District of California did not rule on the other grounds for dismissal or to

 strike as to the NCAA or its Board, since it had no jurisdiction to proceed.
Case 1:20-cv-02310-JRS-MPB Document 98 Filed 09/29/20 Page 2 of 8 PageID #: 1425




        The parties have conferred and respectfully submit the following proposed initial path

 forward. First, the parties have agreed the Plaintiffs may file a Second Amended Complaint

 (“SAC”) in this Court by October 6, 2020. Then, the parties have agreed that the NCAA and the

 Board will file a motion to dismiss and/or to strike the SAC on November 6, 2020, Plaintiffs will

 file an opposition on December 4, 2020, and the NCAA and the Board will file a reply on

 December 18, 2020. This lengthens somewhat the ordinary time limits for briefing under the

 local and federal rules.

        In addition, given the complexity of the issues presented by the NCAA’s motion to

 dismiss and/or to strike, the NCAA respectfully requests that the Court hold in abeyance the

 parties’ obligation pursuant to Local Rule 16-1(c) to submit a proposed case management plan

 until after the Court rules on the motion. 1 Defendants’ counsel has raised this issue with

 Plaintiffs’ counsel, but Plaintiffs do not agree.

 I.     PROCEDURAL BACKGROUND

        Plaintiffs Erin Aldrich, Londa Bevins, and Jessica Johnson are three former student-

 athletes who ran track-and-field at the University of Arizona and/or the University of Texas at

 Austin. They allege that when they were students in the late 1990s and early 2000s, they were

 abused by their track-and-field coach, John Rembao. In March 2020, they sued the NCAA and

 its Board in the Northern District of California, alleging that the NCAA should have adopted

 policies to prevent sexual misconduct by coaches, and that the NCAA’s failure to do so

 constituted negligence and breach of conduct. They also brought battery, assault, negligent and



 1
   The legal issues previously presented by the NCAA’s Motion to Dismiss and/or Strike the First
 Amended Complaint before the Northern District of California, ECF No. 55, are likely to be
 rebriefed before this Court. Those issues required more than 100 pages of briefing by Plaintiffs
 and the NCAA and present complex questions of law that, if resolved in Defendants’ favor,
 could dispose of the entire case.



                                                     2
Case 1:20-cv-02310-JRS-MPB Document 98 Filed 09/29/20 Page 3 of 8 PageID #: 1426




 intentional infliction of emotional distress, and false imprisonment claims directly against

 Rembao, and alleged that the NCAA was vicariously responsible for, or ratified, Rembao’s

 conduct. See generally ECF No. 1.

        On May 22, 2020, the NCAA and its Board moved to dismiss and/or strike the

 Complaint, because the court lacked personal jurisdiction over the NCAA or its Board; the Board

 is not an entity with the capacity to be sued; no Plaintiff had standing to seek injunctive relief, as

 Plaintiffs, who had long ceased to be student-athletes, could not show a likelihood of future

 harm; the claims were all time-barred under the applicable statutes of limitations; and Plaintiffs

 failed to state viable claims for negligence, contract, and vicarious liability against the NCAA

 and its Board. See ECF No. 33. Rembao also moved to dismiss on statute of limitations

 grounds, and he argued Plaintiffs failed to state a false imprisonment claim. ECF No. 37.

        In response, on June 29, 2020, Plaintiffs filed their opposition to the motions to dismiss

 and sought leave to file an amended complaint. ECF Nos. 43, 45. The proposed First Amended

 Complaint was identical to the original Complaint in all respects but one: Plaintiffs added a new

 Plaintiff, Beata Corcoran, who is alleged to be a current student-athlete on the women’s rowing

 team at Princeton University. The proposed FAC stated no additional facts about Corcoran—the

 allegations relating specifically to her consist of a single paragraph. See ECF No. 43-1 at 12.

        The NCAA and the Board did not oppose Plaintiffs’ request to amend, but argued that the

 amended complaint mooted their prior motion to dismiss, requiring a new round of briefing.

 ECF No. 47. The court agreed. ECF No. 52. The NCAA and the Board again moved to

 dismiss, asserting the same arguments and additionally arguing that Corcoran lacked standing to

 seek both damages and injunctive relief. ECF No. 55. Briefing concluded on August 17, and the

 court heard argument on September 3, 2020. Later that day, the court issued a written ruling.




                                                   3
Case 1:20-cv-02310-JRS-MPB Document 98 Filed 09/29/20 Page 4 of 8 PageID #: 1427




 ECF No. 72. The court agreed that California lacked personal jurisdiction over the NCAA and

 its Board, granting their motion to dismiss for lack of personal jurisdiction. Because the court

 lacked personal jurisdiction, venue was also improper under 28 U.S.C. § 1391(c)(2). Under 28

 U.S.C. § 1406, a court can dismiss for improper venue, or can transfer the case in the interests of

 justice. The court chose to do the latter, ordering the case transferred to this Court. ECF No. 72

 at 21. The court did not rule on the merits of the other arguments for dismissal raised by the

 NCAA and its Board.

        The court denied Rembao’s motion to dismiss, concluding that Rembao’s actions tolled

 the statute of limitations as to Plaintiffs Bevins and Johnson, id. at 26-27, and that an Arizona

 tolling rule applied to Aldrich’s claims, id. at 24. It also concluded Plaintiffs stated a false

 imprisonment claim against Rembao. Id. at 28-29. The case against Rembao will proceed in the

 Northern District of California, where the court ordered Plaintiffs to file an amended complaint

 by September 30, 2020. Id. at 29.

 II.    PROPOSED NEXT STEPS

        A.      The Court Should Set a New Briefing Schedule for Amendment of the
                Complaint and Any Motion to Dismiss and/or Strike

        Defendants understand that Plaintiffs intend to file a Second Amended Complaint.

 Defendants do not oppose Plaintiffs’ request to amend. An amended complaint, however,

 renders the prior pleading inoperative. Johnson v. Dossey, 515 F.3d 778, 780 (7th Cir. 2008).

 Accordingly, any motion to dismiss the earlier pleading is moot. Johnson v. Fundex Games,

 Ltd., No. 1:08-CV-1660-SEB-DML, 2010 WL 935484, at *2 (S.D. Ind. Mar. 10, 2010). The

 NCAA and the Board therefore request that the Court vacate the existing motions and set a

 schedule for a new motion to dismiss and/or strike the SAC, as described below.

        In light of the numerous issues involved in this case and the intervening Thanksgiving

 holiday, Defendants respectfully request that the Court extend the deadline to respond to the




                                                    4
Case 1:20-cv-02310-JRS-MPB Document 98 Filed 09/29/20 Page 5 of 8 PageID #: 1428




 SAC, and extend the default Opposition and Reply deadlines under the local rules. See Fed. R.

 Civ. P. 15(a)(3); S.D. Ind. L.R. 7-1(c)(2). The parties have agreed to a schedule whereby any

 motion to dismiss and/or strike would be due November 6, 2020; the Plaintiffs’ opposition would

 be due December 4, 2020; and any reply would be due December 18, 2020.

        B.        Submission Of A Case Management Plan Pursuant To Local Rule 16-1(c)
                  and Any Initial Scheduling Conference Should Proceed After The Initial
                  Pleadings Are Resolved

        Pursuant to Local Rule 16-1(c)(1), the parties must submit a proposed case management

 plan “within 90 days after the case was either filed or removed to the court.” Although this case

 was neither filed nor removed to this Court, application of the rule presumably would require the

 submission of a case management plan by December 7, 2020, 90 days after the case was

 docketed by this Court. The parties have not yet met and conferred pursuant to Rule 26(f), and

 discovery has not commenced in this case under Rule 26(d)(1).

        Defendants respectfully suggest that there is good cause for the Court to postpone the

 Local Rule 16-1(c) requirement and delay the scheduling of an initial case management

 conference until after the Court adjudicates the motion to dismiss and/or strike the SAC.

 Briefing on the motion will be completed under the parties’ proposed schedule by December 18,

 2020, and the anticipated motion to dismiss could dispose of the case in its entirety and/or

 require amendments and further motion practice, so it would be most efficient for the Court to

 address scheduling issues after the pleadings are resolved and the parties have a more realistic

 sense of the scope of discovery and timeline for the case. Spangler v. Sears, Roebuck & Co., 138

 F.R.D. 122, 124 (S.D. Ind. 1991) (noting practice of “wait[ing] to issue the scheduling order until

 it appears that a realistic trial date can be selected which all parties can meet”); Anderson v.

 Dunbar Armored, Inc., 678 F. Supp. 2d 1280, 1292 (N.D. Ga. 2009) (stay of discovery and

 deferral of issuance of scheduling order appropriate when defendants challenged the sufficiency

 of all claims against them). Defendants raised this proposed plan with Plaintiffs, but Plaintiffs

 did not agree.




                                                   5
Case 1:20-cv-02310-JRS-MPB Document 98 Filed 09/29/20 Page 6 of 8 PageID #: 1429




         Should the Court be disinclined to hold the Local Rule 16-1(c) requirement in abeyance,

 however, discovery should not proceed until the pleadings are resolved. Defendants raised this

 proposal with Plaintiffs, but Plaintiffs did not agree. It makes sense to hold discovery in

 abeyance because this case is pled as a class action, and the proposed Nationwide Class includes

 all student-athletes from 1992 to the present. Plaintiffs plead that there are more than 460,000

 student-athletes competing in a single year. FAC ¶¶ 349, 353. Accordingly, given the millions

 of potential class members, the extraordinarily broad temporal period, and the nature of

 Plaintiffs’ claims (which involve the NCAA’s policies towards and purported contractual

 relationship with every single NCAA student-athlete across nearly 1,100 schools over almost

 three decades), discovery could turn out to be costly and onerous. See Ashley W. v. Holcomb,

 No. 3:19-CV-00129-RLY-MPB, 2019 WL 9673894, at *2 (S.D. Ind. Oct. 31, 2019) (Brookman,

 J.) (finding, in a case involving 22,000 putative class members and a five-year timespan, that

 “[g]iven the allegations involved, the size of the purported class, and the temporal scope of the

 claims this case is susceptible to burdensome, costly, and contested discovery,” favoring a

 discovery stay during the pendency of a motion to dismiss).

         What’s more, as discussed above, the motion to dismiss and/or strike could dispose of

 this complex litigation in its entirety (if the Court agrees Plaintiffs’ claims are time-barred or that

 Plaintiffs fail to state a claim), or at least substantially narrow the issues and relief sought the

 case (such as, for instance, if the Court agrees no Plaintiff has standing to seek injunctive relief).

 Therefore, should Plaintiffs seek discovery before the resolution of the pleadings, Defendants

 intend to move this Court to exercise its broad discretion to control discovery and stay it for the

 time being. See id. (discovery stay appropriate during the pendency of a motion to dismiss

 where “[a]n entry on the motion to dismiss [could] be dispositive of this complex litigation” or

 “could greatly narrow” the scope of discovery).




                                                    6
Case 1:20-cv-02310-JRS-MPB Document 98 Filed 09/29/20 Page 7 of 8 PageID #: 1430




 DATED: September 29, 2020         FAEGRE DRINKER BIDDLE & REATH LLP



                                   By:          /s/ Andrea Roberts Pierson
                                         ANDREA ROBERTS PIERSON
                                         NICHOLAS B. ALFORD
                                         FAEGRE DRINKER BIDDLE & REATH LLP
                                         300 N. Meridian Street, Suite 2500
                                         Indianapolis, IN 46204
                                         Tel: (317) 237-1424
                                         Fax: (317) 237-1000
                                         Email: andrea.pierson@faegredrinker.com
                                                 nicholas.alford@faegredrinker.com

                                         CAROLYN HOECKER LUEDTKE
                                         (pro hac vice pending)
                                         Carolyn.Luedtke@mto.com
                                         TERRA CASTILLO LAUGHTON
                                         (pro hac vice pending)
                                         Terra.Laughton@mto.com
                                         MUNGER, TOLLES & OLSON LLP
                                         560 Mission Street, Twenty-Seventh Floor
                                         San Francisco, California 94105-3089
                                         Telephone:       (415) 512-4000
                                         Facsimile:       (415) 512-4077

                                         GLENN D. POMERANTZ
                                         (pro hac vice pending)
                                         Glenn.Pomerantz@mto.com
                                         HAILYN J. CHEN
                                         (pro hac vice pending)
                                         Hailyn.Chen@mto.com
                                         LAUREN M. HARDING
                                         (pro hac vice pending)
                                         Lauren.Harding@mto.com
                                         MUNGER, TOLLES & OLSON LLP
                                         350 South Grand Avenue, Fiftieth Floor
                                         Los Angeles, California 90071-3426
                                         Telephone:       (213) 683-9100
                                         Facsimile:       (213) 687-3702


                                   Attorneys for Defendants The National Collegiate
                                   Athletic Association and The Board of Governors of
                                   the National Collegiate Athletic Association




                                         7
Case 1:20-cv-02310-JRS-MPB Document 98 Filed 09/29/20 Page 8 of 8 PageID #: 1431




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 29, 2020 the foregoing Statement of Position on

 Transferred Case was filed electronically. Parties may access this filing through the Court’s

 system. Notice of this filing will be sent to the following by operation of the Court’s electronic

 filing system. Parties may access this filing through the court's system.


        I further certify that on September 29, 2020 a copy of the foregoing Statement of Position

 on Transferred Case was mailed, by first-class U.S. Mail, postage prepaid and properly

 addressed to the following:



  Lynn A. Ellenberger                                       Attorneys for Plaintiffs
  FEGAN SCOTT, LLC                                          Erin Aldrich, Londa Bevins, Jessica
  500 Grant St., Suite 2900                                 Johnson, and Beata Corcoran
  Pittsburgh, PA 15219
  Telephone: (412) 515-1529
  Facsimile: (412) 785-2400
  Email: lynn@feganscott.com


  Annika K. Martin                                          Attorneys for Plaintiffs
  Rhea Ghosh                                                Erin Aldrich, Londa Bevins, Jessica
  LIEFF CABRASER HEIMANN AND BERNSTEIN,                     Johnson, and Beata Corcoran
  LLP
  250 Hudson Street, 8th Floor
  New York, NY 10013-1413
  Telephone: (212) 355-9500
  Facsimile: 212-355-9592
  Email: akmartin@lchb.com
  Email: rghosh@lchb.com


  Jonathan David Selbin                                     Attorneys for Plaintiffs
  LIEFF CABRASER HEIMANN & BERNSTEIN,                       Erin Aldrich, Londa Bevins, Jessica
  LLP                                                       Johnson, and Beata Corcoran
  275 Battery Street, 30th Floor
  San Francisco, CA 94111
  Telephone: (415) 956-1000
  Facsimile: (415) 956-1008
  Email: jdselbin@lchb.com

                                               /s/Andrea R. Pierson




                                                  8
